Title: To George Washington from Major General John Sullivan, 24 August 1777
From: Sullivan, John
To: Washington, George



Dear General
Hanover [N.J.] August 24th 1777

The Enemy having made a Descent upon Woodbridge from Staten Island & Taken about twelve of the Inhabitants and a hundred head of Cattle I Thought it would not be amiss to make Reprizals. I was Sensible that the Least movement of my Troops that way would Alarm the Disaffected who would Soon Communicate it to Staten Island I therefore gave out That I had received orders to march toward Philadelphia & ordered my Troops to march the 21st Instant at Two of Clock P.M. for Elizabeth Town Taking only those who were the most Active & best Able to Endure a march. I ordered Colo. Ogden with his & Colo. Daytons Regiment (Colo. Dayton being absent) to march opposite old Blazing Star Ferry where they were to be Joined by a hundred of the Jersey militia he was to Cross from thence So as to Land up the Fresh Kill, & Surround Colo. Lawrences Regt which Lay at the Ferry he was then to march across So as to cutt off the Retreat of Colo. Duncans & Colo. Allens Regiments & in Case he found their Force too great for him he was to take an advantageous post & hold them in play till Reinforced by me. my Troops were to Cross at Halseys point & one Division to Attack Colo. Buskirk who Lay at the Dutch Church near Decker’s Ferry & the other Division to proceed to the New Blazing Star to Attack Colo. Bartons Regiment Each Division Leaving a Regiment at the Fork of the Road to Cover the partys Destined to the Attack when we had

Compleated the Rout of those Regiments we were to proceed toward the old Blazing Star to Pick up Such parties as might Escape Colo. Ogden and form a Junction with him to Compleat the Reduction of the Regiments Commanded by Duncan Lawrence & Allen if it remained to be done on our arrival—in pursuance of this plan both Divisions Crossed over before Day without any Discovery & marched to the Posts assigned them: Colo. Ogden with his party got Round Lawrence before Day Light & after Day we heard his firing which was Severe but Lasted a very Little Time The Colo. Charged them at once which put an End to their opposition—he as well as his officers behaved with great Prudence as well as Bravery—Several of his officers who Distinguished themselves more particularly he Desired me to mention to your Excellencey: but receiving your Excellenceys orders Last Evening I Instantly repaired to this place to prepare for marching which prevented me from ascertaining their names I will Take the Freedom to mention them to your Excellencey as Soon as I See the Colo. & obtain their names—while This was Doing in that Quarter General Smallwood marched with his Division to Attack Colo. Buskick where he found the 52d Regt British Incamped with Buskicks Regt This was Quite Contrary to all the Intelligence we had received he however Endeavoured to throw himself between them & their Forts & bring them to Action but being Deceived by his Guide they Ran off across a Bridge Leaving the British Standard behind them with all their Stores Tents &c. he Destroyed the Tents Burnt Six of their Vessels Took a Large Quantity of Baggage arms &c. Some of the officers were So much Frightned as to Run off without their Cloathes which were Secured—General De Borres Brigade marched Down to Attack Colo. Barton who Drew up his men & after firing a few Shot Ran off Toward the Ferry we followed them very Close but unfortunately Several Boats Laid at the Ferry which they Took & Rowed off Some to the Jersey Shore & Some into Cricks where we could not Come at them we however Secured the Colo. with a number of his men to the amount I think of 40 we Took a Considerable Number of Arms Blankets & hats as also a Considerable Quantity of Baggage we then marchd up to form our Junction with Colo. Ogden who we found had Taken Lawrence with three Captains one Lieut. 2 Ensigns & Eighty Privates with a Large Quantity of Stores & a Sloop Loaded the Several parties Took a great number of Horses & Cattle when I was at the New Blazing Star I Sent off a Searjent with Two men to order the Boatmen to Bring up the Boats with the mens Packs to the old Blazing Star Ferry but they having Seen the Sloop taken by Colo. Ogden under Sail Coming up the Sound Supposed it a Tender & Run the Boats up into the River which prevented the messenger from Finding them we had at the old Blazing

Star but three Boats my Troops had marched fifty one miles & Crossed a ferry from Two of Clock afternoon of the preceeding Day to Twelve that Day besides the amazing Fatigue they had in Running through Marshes & woods to Secure prisoners & Cattle & being Disappointed of provisions I found it necessary to Cross the River as Quick as possible as I Saw the Enemy might take advantage by Attacking my Rear This Being a Difficulty I could by no means avoid unless by Expedition in Crossing my Troops I began it immediately & had almost Accomplished it when I Discovered the Enemy in full march to Attack the Rear they had Carefully kept out of Sight ’till they found most of our troops had Crossed & then had the Resolution to march up to Attack our Rear Guard of a hundred men Commanded by Majors Taillard & Steward but they Soon found that Disparity of Numbers could not Intimmidate those Brave officers & men for though they had Collected the whole Force of the Island Consisting of the 52d & part of the 57th British Two Regts of Anspanchers one of Walders & part of Seven Regts New Recruits the Brave Little party Drew up upon an Eminence Reserved their Fire till they were near up to them then gave them So well Directed a Fire that they Broke & Run in the utmost Confusion our party after giving them Several Fires retired to Another Eminence from Which they repulsed them Several times & then retired to Another which they held against the utmost Efforts of the Large Body till their Ammunition was totally Expended I had Drawn up the Troops on this Side to annoy the Enemy in Flank while I Sent over two Boats to bring them off but the Boatmen were So frightned by their Field pieces that they would not Cross Though I ordered our people from this Shore to fire upon them to Drive them over they Rowed out in the middle of the Sound & could not be prevailed upon to come to one Side or the other The officers Seeing this Thought proper to Surrender with about forty men The Rest made their Escape Some by Swimming & others by going to Amboy where I Sent to provide a Boat for them This would have been all our Loss had not the Enemy picked up a number of Straglers who notwit[h]standing the vigilance of their officers found means to get out of Their Ranks & Fall in the Rear Mr Skinner Sent a Flag to me yesterday proposing an Exchange of prisoners & Inclosed a List of those taken by them Consisting of three majors viz. Steward Taillard & Woodson one Captain 3 Lieuts. 2 Ensigns one Surgeon & a hundred twenty Seven privates So that in Prisoners they have nearly Ballanced the Accounts with us we have taken two Lieut. Colo. Commodants 3 Captains two Lieut. 2 Ensigns 1 Surgeon one Searjent Major 4 Searjents 2 Corporals 2 Drum & Fife & about 130 privates they in their Late Incursions Took twelve whigs we have Taken twenty Eight Tories we had about ten men killed and fifteen wounded two of which

Dangerously among the former is Captain Herons of Colo. Hazens Regt whose bravery could Scarcely be parrelled. I have not been able to Ascertain the Number of Killed & wounded of the Enemy I hear it is very great & from my own observations I think in the Course of the Day They must have hadd at Least four hundred killed & wounded & among the wounded are Colo. Duncan & Colo. Barnes both mortally beside the Loss of their vessels Stores Baggage Arms Tents &ca and also A Large Quantity of Hay they had Collected which we Destroyed.
much Credit is Due to both officers & Soldiers for their Conduct Through the whole of the Expedition—their Silence in passing over the Sound & on their march their Eagerness to Ingage & their patience under Fatigue Exceeds Description—the Enemy were So Sensible of this that they did not dare to Look them in the face till they found but a Small number could Act the others being prevented by the River from punishing their Insolence & Even from this Little party they found a resistance Seldom Equalled & never Exceeded by any Troops this the officer who came with the Flag was candid Enough to Acknowledge. I have Consented to the Exchange hope your Excellencey will approve it out of Regard to the Bravery of the officers & Soldiers of the party Ingaged who cannot well be Distinguished from the others who were Captured by their own Imprudence. I have the Honor to be Dear General your Excellenceys most obedient Servant

Jno. Sullivan

